Order filed, August 21, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00201-CV
                                 ____________

      HOUSTON METHODIST SAN JACINTO HOSPITAL, Appellant

                                         V.

                              TERI FORD, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-63292


                                     ORDER

      The reporter’s record in this case was due August 06, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kimberly Kidd, Tiffani June-Yeates, and Karen D. DeShetler,
the court reporters, to file the record in this appeal within 30 days of the date of
this order.

                                  PER CURIAM